ORDER
PER CURIAM.
Pauline Spratt appeals from the decision of the Labor and Industrial Relations Commission’s affirmance of the Administrative Law Judge’s decision finding that she was only partially disabled and not entitled to benefits from the second injury fund. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).